180 F.2d 355
George L. JOHNSTON, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10976.
United States Court of Appeals Sixth Circuit.
February 14, 1950.

Petition for Review of a Decision of the Tax Court.
Ralph W. Barbier, Berry, Stevens, Barbier & Evely, Detroit, Mich., for petitioner.
Theron L. Caudle, Charles Oliphant, John M. Morawski, Ellis N. Slack, and S. Dee Hanson, Washington, D. C., for respondent.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was heard upon the record, briefs and argument of respective counsel;


2
And the Court being of the opinion that the decision herein is controlled by the prior ruling of this Court in Weizer v. Commissioner, 6 Cir., 165 F.2d 772, to which the Tax Court did not refer in its opinion, and by the ruling of the Supreme Court in Commissioner of Internal Revenue v. Culbertson, 337 U.S. 733, 69 S. Ct. 1210, decided subsequent to the ruling of the Tax Court herein, and that the ruling of the Tax Court disregarding the existence of a partnership between petitioner and his wife for the taxable years involved and taxing all of the income of the business to petitioner, is clearly erroneous;


3
It is accordingly ordered that the judgment of the Tax Court be and is hereby reversed, and the cause remanded to the Tax Court for proceedings consistent therewith.